4:

 

AMENDED AND RESTATED AGREEMENT

          THIS AMENDED AND RESTATED AGREEMENT, made as of the 13th day of June,
2002, by and between Arrow Electronics, Inc., a New York corporation (the
"Corporation"), and Francis M. Scricco (the "Executive"), hereby amends and
restates that certain Agreement, made as of the 10th day of June, 2002, by and
between the Corporation and the Executive.

          WHEREAS, the Executive has served as President and Chief Executive
Officer of the Corporation;

          WHEREAS, the Executive and the Corporation have entered into an
employment agreement dated as of the first day of July, 2000 (the "Employment
Agreement"); and

          WHEREAS, the Executive and the Corporation have agreed that the
Executive will separate from employment with the Corporation on the terms and
conditions set forth in this Agreement;

          NOW, THEREFORE, in consideration of the foregoing, and of the mutual
agreements herein contained, the Executive and the Corporation agree with each
other as follows:

     1.     Resignation. The Executive hereby resigns from his positions as
President and Chief Executive Officer of the Corporation and resigns his
membership on the Board of Directors of the Corporation (the "Board"), and from
any and all offices and directorships of any and all corporations and other
entities controlling, controlled by or under common control with the Corporation
(the "Affiliated Companies"), effective as of 3:45 P.M. on June 10, 2002 (the
"Effective Date").

     2.     Continuing Payments and Benefits. In lieu of any other cash payments
or benefits to which the Executive may be entitled under the Employment
Agreement or otherwise, provided that the Executive shall not have revoked this
Agreement pursuant to Section 4(g) hereof, the Executive shall receive the
following:

          (a) Separation Payments. During the period commencing on the Effective
Date and continuing through June 30, 2004 (the "Term"), the Executive shall
receive separation payments, payable in equal monthly installments, at an
annualized rate of $1,333,333.

          (b) Other Payments. In exchange for the surrender by the Executive on
the Effective Date of employee stock options to purchase 23,000 shares of common
stock, $1 par value ("Common Stock"), of the Corporation, which options were
granted to the Executive under the Arrow Electronics, Inc. Stock Option Plan
(the "Option Plan") on February 27, 2002, the Executive shall receive a payment
of $200,000 upon the date of the expiration of the Revocation Period (as defined
in Section 4(g); such date, the "Revocation Expiration Date"). In addition, the
Executive shall receive a payment of $50,000 on the Revocation Expiration Date
to be applied by the Executive to his transition costs and expenses at his
discretion and with no obligation to account to the Corporation with respect to
such costs and expenses.

          (c) Stock Options. The Executive shall be entitled to retain and
exercise all employee stock options ("Stock Options") heretofore granted to him
under the Option Plan and listed in Schedule 1, in accordance with the terms and
conditions of the Stock Options; provided, however, that (i) all Stock Options
which were originally scheduled to become exercisable or "vest" on or prior to
June 30, 2004 shall vest on the Revocation Expiration Date, (ii) all Stock
Options that are vested or vest on the Revocation Expiration Date as aforesaid
shall remain exercisable until the earlier of the expiration of their full terms
or June 30, 2007, and (iii) no provision contained in any Stock Option which
provides the Corporation with a right of first refusal to purchase the shares of
Common Stock covered thereby shall be applicable after the Effective Date. For
the avoidance of doubt, any Stock Options which were not originally scheduled to
become exercisable or vest on or prior to June 30, 2004 shall be forfeited as of
the date hereof.

          (d) Restricted Stock. (i) All shares of Common Stock (the "Restricted
Stock") heretofore awarded to the Executive under the Arrow Electronics, Inc.
Restricted Stock Plan (the "Restricted Stock Plan") and listed in Schedule 1 and
which were originally scheduled to become free of restrictions or "vest" on or
before June 30, 2004, shall vest on the Revocation Expiration Date; (ii) 4,705
shares of Restricted Stock which were originally scheduled to vest on February
21, 2005, shall vest on the Revocation Expiration Date; and (iii) no provisions
contained in any Restricted Stock award which provide the Corporation with a
right of first refusal to purchase the Restricted Stock shall be applicable
after the Effective Date. For the avoidance of doubt, except as provided above,
any shares of Restricted Stock that are not scheduled to become free of
restrictions or vest on or before June 30, 2004 shall be forfeited and rescinded
as of the date hereof.

          (e) Supplemental Executive Retirement Plan. Commencing at age 60, the
Executive (or his surviving spouse, as the case may be) shall be entitled to
receive an annual lifetime benefit as hereinafter provided, in accordance with
the provisions of the Corporation's Unfunded Pension Plan for Selected
Executives (the "SERP"). For the avoidance of doubt, the Executive (or his
surviving spouse, as the case may be) shall be entitled to receive such benefit
regardless of whether the SERP is amended or terminated after the Effective
Date. Such benefit shall be in the form of a joint and 50% surviving spouse
lifetime annuity as provided for in the SERP, with a $150,000 annual lifetime
benefit payable to the Executive and a $75,000 annual lifetime benefit payable
to the Executive's spouse for any period in which she survives him (regardless
of the date of his death). The Executive hereby elects in accordance with the
SERP the optional joint and 50% surviving spouse lifetime annuity provided for
in the SERP. Promptly after the Revocation Expiration Date, the Corporation will
deposit in the rabbi trust which has been created pursuant to the SERP, with
Wachovia Bank, as the trustee, for the benefit of the Executive (or his
surviving spouse, as the case may be), in an account for the exclusive benefit
of the Executive and the Corporation's creditors, an amount which is equal to
the present value actuarially determined in accordance with the SERP, of the
actuarially determined aggregate benefit payable to the Executive (or his
surviving spouse, as the case may be) pursuant to the SERP as contemplated in
this Subsection 2(e). As promptly as practicable, the Corporation shall take
such further action as is necessary to entitle the Executive (or his surviving
spouse, as the case may be) to the benefits contemplated in this Subsection
2(e).

          (f) Other Benefits. During the Term, the Executive, his spouse and
their eligible dependents (as defined in, and to the extent permitted by, the
applicable plan), as the case may be, shall be entitled to participate in or be
covered under all medical, dental and other health plans and programs of the
Corporation (the "Health Benefit Plans") at such levels of participation and
benefits as were available to the Executive and his spouse and dependents under
the Health Benefit Plans as of the Effective Date. Without limiting the
generality of the foregoing, from time to time during the Term, the Executive
shall be permitted to elect or eliminate any coverage for any spouse or
dependents that may be available under any Health Benefit Plan, subject to the
terms and conditions of such Health Benefit Plan.

          (g) Expenses and Perquisites.

              (i) The Executive shall be entitled to prompt reimbursement for
all business expenses incurred by him prior to the Effective Date, in accordance
with the policies and procedures of the Corporation.

             (ii) The Corporation shall promptly pay the amount of $65,000 to
the Law Offices of Joseph E. Bachelder (the "Law Firm") in satisfaction of all
legal fees and other expenses incurred by the Law Firm in connection with the
negotiation of the Executive"s separation from employment with the Corporation
and the preparation of this Agreement, subject to the Law Firm providing the
Corporation with appropriate documentation of such fees and expenses.

            (iii) The Corporation agrees to reimburse the Executive for the
reasonable costs incurred by the Executive in connection with obtaining and
maintaining an appropriate office, including appropriate furnishings, equipment
and utilities, and secretarial services, at a location in the Cold Spring
Harbor, New York area selected by the Executive, from September 3, 2002 through
September 3, 2003. The amounts provided for above shall be paid promptly upon
the request of the Executive which is accompanied by appropriate documentation
thereof.

     3.   Indemnification

          (a) The Corporation agrees that if the Executive is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
was a director, officer or employee of the Corporation or was serving at the
request of the Corporation as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive's alleged action in an official
capacity while serving as a director, officer, member, employee or agent (a
"Proceeding"), the Executive shall be indemnified and held harmless by the
Corporation to the fullest extent legally permitted or authorized by the
Corporation's certificate of incorporation or bylaws or resolutions of the Board
(in each case as in effect on the Effective Date) or, if greater, by the laws of
the State of New York, against all cost, expense, liability and loss (including,
without limitation, attorneys' fees and expenses, judgments, fines, ERISA excise
taxes or other liabilities or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even
though he has ceased to be a director, officer, member, employee or agent of the
Corporation or other entity and shall inure to the benefit of the Executive's
heirs, executors and administrators; provided, however, that the Corporation
shall have no obligation to indemnify or hold harmless the Executive if a
judgment or other final adjudication adverse to the Executive establishes that
his acts were committed in bad faith or were the result of active and deliberate
dishonesty and were material to the cause of action so adjudicated, or that he
personally gained in fact a financial profit or other advantage to which he was
not legally entitled. Any requests for indemnification shall be made by the
Executive in writing to the Corporation and such requests shall be handled in
the manner provided therefor by the bylaws of the Corporation. Notwithstanding
the foregoing, in the event that the Corporation's certificate of incorporation
or its bylaws or the laws of the State of New York are amended to provide
greater protections to the indemnified party, the Executive shall be entitled to
the benefit of such amendments. The Corporation shall advance to the Executive
all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 calendar days after the receipt by the Corporation of a
written request for such advance. Such request shall include an undertaking by
the Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.

          (b) The Corporation shall cause the Executive to continue to be
covered, until the sixth anniversary of the Effective Date, by the policies of
directors' and officers' liability insurance maintained by the Corporation for
directors and senior officers generally as in effect from time to time;
provided, that if there is any claim affecting the Executive outstanding and
unresolved as of such sixth anniversary, such insurance shall be continued in
respect of such claim until final disposition thereof.

     4.   Acknowledgment and Release.

          (a) The Corporation for and on behalf of itself, its Affiliated
Companies, and the directors, officers, agents, consultants and assigns of the
Corporation and its Affiliated Companies (collectively, "Corporation Released
Parties") hereby unconditionally and forever waives, discharges and releases any
common law, statutory or other complaint, claim, demand, obligation, liability
or cause of action that the Corporation or any Corporation Released Party has,
may have had or now has against the Executive or his dependents, heirs, legal
representatives, administrators, agents, executors, successors and assigns
(collectively, the "Executive Released Parties") arising out of or relating to
the Executive's employment, or termination thereof, with the Corporation, or his
serving in any capacity in respect of the Corporation or any of the Affiliated
Companies, whether known or unknown, in law or in equity, including, but not
limited to, any complaint, claim, demand, obligation, liability or cause of
action arising under any federal, state or local law or ordinance, tort,
contract, or breach of public policy theory, or alleged violation of any other
legal, contractual or fiduciary obligation. Anything herein to the contrary
notwithstanding, nothing herein shall release any Executive Released Party from
any claims or damages based on (i) any right or claim the Corporation may have
pursuant to this Agreement, (ii) any right or claim that arises out of conduct
of the Executive occurring after the Effective Date, (iii) any right the
Corporation may have to obtain contribution as permitted by law in the event of
entry of judgment against it as a result of any act or failure to act for which
the Corporation and the Executive are jointly liable, or (iv) any criminal
conduct by the Executive.

          (b) The Executive for himself and on behalf of any Executive Released
Party hereby unconditionally and forever waives, discharges and releases any
common law, statutory or other complaint, claim, demand, obligation, liability
or cause of action that the Executive or any Executive Released Party has, may
have had or now has against the Corporation or any Corporation Released Party
arising out of or relating to the Executive's employment, or termination
thereof, with the Corporation, or his serving in any capacity in respect of the
Corporation or any of the Affiliated Companies, whether known or unknown, in law
or in equity, including, but not limited to, any complaint, claim, demand,
obligation, liability or cause of action regarding any severance benefit which
but for this Agreement might have been due the Executive under any previous
agreement executed by and between the Corporation or any Affiliated Companies
and the Executive, and any complaint, claim, demand, obligation, liability or
cause of action arising out of his employment, or termination thereof, with the
Corporation under the Age Discrimination in Employment Act of 1967 ("ADEA," a
law which prohibits termination on the basis of age), as amended (including the
Older Workers Benefit Protection Act); the National Labor Relations Act, as
amended; the Civil Rights Act of 1991; 42 U.S.C. 1981, as amended; the Americans
with Disabilities Act of 1990; Title VII of the Civil Rights Act of 1964, as
amended; the Employee Retirement Income Security Act of 1974, as amended (except
for any claim which cannot be waived by law); the New York State Human Rights
Act, the New York State Labor Laws; and any other federal, state and local laws.
Anything herein to the contrary notwithstanding, nothing herein shall release
the Corporation or any Corporation Released Party from any claims or damages
based on (i) any right or claim the Executive may have pursuant to this
Agreement, (ii) any right or claim that arises out of conduct occurring after
the Effective Date, (iii) any right that the Executive may have to benefits or
entitlements under the Health Benefit Plans, the SERP, the Stock Options, and
the awards with respect to the Restricted Stock, as contemplated in Section 2 of
this Agreement, (iv) any right that the Executive may have to benefits or
entitlements under any other qualified pension plans and any conversion or
continuation rights under any other welfare plans of which the Executive was a
participant as of the Effective Date, or (v) any right the Executive may have to
obtain contribution as permitted by law in the event of entry of judgment
against him as a result of any act or failure to act for which the Executive and
the Corporation are jointly liable.

          (c) As of the Effective Date, the Executive and the Corporation
acknowledge that they have not filed or assigned to any other party any
complaint, charge, claim or proceeding against each other or any Corporation
Released Party or Executive Released Party before any local, state or federal
agency, court or other body relating to any claims released herein (each
individually a "Section 4 Proceeding"). The Executive and the Corporation
represent that they are not aware of any basis on which such a Section 4
Proceeding could reasonably be instituted.

          (d)  (i) The Executive (A) acknowledges that he will not initiate or
cause to be initiated on his behalf any Section 4 Proceedings and will not
participate in any Section 4 Proceeding, in each case, except as required by
law; and (B) waives any right he may have to benefit in any manner from any
relief (whether monetary or otherwise) arising out of any Section 4 Proceeding,
including any Proceeding conducted by the Equal Employment Opportunity
Commission ("EEOC"). Further, the Executive understands that by entering into
this Agreement, he will be limiting the availability of certain remedies that he
might have against the Corporation and limiting also his ability to pursue
certain claims released herein against the Corporation Released Parties.

               (ii) Notwithstanding the foregoing, nothing in this Section 4
shall prevent the Executive from (A) initiating or causing to be initiated on
his behalf any complaint, charge, claim or proceeding against the Corporation
before the EEOC or any court of competent jurisdiction challenging the validity
of the waiver of his claims under ADEA contained in Section 4 of this Agreement
(but no other portion of such waiver); or (B) initiating or participating in an
investigation or proceeding conducted by the EEOC with respect to ADEA.
Notwithstanding the foregoing, if the Executive exercises any right with respect
to ADEA under Section 4 of this Agreement, the Corporation shall have all of the
defenses that would otherwise have been available to it in the absence of this
Agreement.

          (e) The Corporation (i) acknowledges that it will not initiate or
cause to be initiated on its behalf any Section 4 Proceedings and will not
participate in any Section 4 Proceeding, in each case, except as required by
law; and (ii) waives any right it may have to benefit in any manner from any
relief (whether monetary or otherwise) arising out of any Section 4 Proceeding.
Further, the Corporation understands that by entering into this Agreement, it
will be limiting the availability of certain remedies that it might have against
the Executive and limiting also its ability to pursue certain claims released
herein against the Executive Released Parties.

          (f) THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN GIVEN AND HAS WAIVED
THE OPPORTUNITY TO CONSIDER THIS AGREEMENT FOR AT LEAST 21 DAYS, THAT HE HAS
READ THIS AGREEMENT CAREFULLY, HAS BEEN ADVISED BY THE CORPORATION TO, AND HAS
IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE
IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE, TO SUE OR ASSERT A CLAIM AGAINST
ANY OF THE CORPORATION RELEASED PARTIES, AS DESCRIBED IN THIS SECTION 4. THE
EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER
WHATSOEVER TO SIGN THIS AGREEMENT AND THE EXECUTIVE AGREES TO ALL OF ITS TERMS
VOLUNTARILY.

          (g) The Executive shall have seven days (the "Revocation Period") from
the Effective Date to revoke this Agreement, including the release given under
this Section 4 with respect to all claims referred to herein (including, without
limitation, any and all claims arising under ADEA). If the Executive revokes
this Agreement within the Revocation Period including, without limitation, the
release given under this Section 4, neither the Executive nor the Corporation
will be deemed not to have accepted the terms of this Agreement, including
without limitation any action required of the Corporation by any Section of this
Agreement. Notwithstanding the foregoing, no act, or failure to act, by the
Executive in consequence of the negotiation, execution or revocation of this
Agreement shall be deemed to be a voluntary resignation by the Executive under
the Employment Agreement and no act, or failure to act, by the Executive in
consequence of the negotiation, execution or revocation of this Agreement shall
provide the Corporation with grounds to terminate the Executive for Cause (as
that term is defined in the Employment Agreement) pursuant to the Employment
Agreement; provided, however, that if the Executive revokes this Agreement, his
employment by the Corporation as President and Chief Executive Officer, his
membership on the Board and his service in any offices or on any directorships
of any Affiliated Companies shall nonetheless terminate as of the Effective
Date.-

     5. Return of Corporation Property.

     No later than the Effective Date, the Executive shall return to the
Corporation (A) all originals and copies of papers, notes and documents (in any
medium, including computer disks) relating to the business or affairs of the
Corporation and its Affiliated Companies, whether property of the Corporation or
any of its Affiliated Companies which are in his possession or under his
control, and (B) all equipment and property of the Corporation or any of its
Affiliated Companies which are in the Executive's possession or under his
control, whether at the Corporation's offices, the Executive's home or
elsewhere, except for any documents or equipment for which the Corporation or
any of its Affiliated Companies has given written consent for the Executive
either to remove or retain. Anything herein to the contrary notwithstanding, the
Executive shall be entitled to retain (i) any computers and any other office
equipment at his home office, (ii) personal awards and recognition gifts, (iii)
papers and other materials of a personal nature, including, but not limited to,
photographs, personal diaries, calendars and Rolodexes, personal files and phone
books, (iv) information showing his compensation or relating to reimbursement of
expenses, (v) information that he reasonably believes may be needed for tax
purposes and (vi) copies of Corporation agreements, plans, policies, programs or
other arrangements relating to his employment, or termination thereof, with any
member of the Corporation and its Affiliated Companies; provided, however, that
the Corporation shall have the right to review any of the foregoing to confirm
that no documents or information not coming within this exception are being
retained by the Executive. As of the Effective Date, all business credit cards
provided to the Executive by the Corporation shall be cancelled by the
Corporation.

     6. Announcements and Communications. (a) Simultaneously with or as soon as
practicable after the execution of this Agreement, the Corporation shall
announce the Executive's separation from employment with the Corporation. The
public announcement of the Executive's separation from employment with the
Corporation shall be in substantially the form attached to this Agreement as
Exhibit A. Promptly after 4 P.M. on the day after the Effective Date, the
Corporation shall send, on the Executive's behalf, an e-mail to all employees of
the Corporation in substantially the form attached to this Agreement as
Exhibit B.

          (b) The Executive and the Corporation agree not to make any public
statement inconsistent with the announcements referred to in Subsection (a)
above. The Executive shall not intentionally make any public statements which
disparage or defame the goodwill or reputation of the Corporation or any of the
Affiliated Companies. The Corporation shall not intentionally make any public
statements which disparage or defame the Executive's reputation and shall make
reasonable efforts to cause the directors and officers of the Corporation to
comply with this provision.

          (c) The Corporation agrees that, from the Effective Date until the
first anniversary of the Effective Date, the Corporation shall forward to the
Executive all mail, e-mail and telephone messages which are addressed to the
Executive at the Corporation and which are of a personal nature and unrelated to
the business of the Corporation.

     7. Availability of Relief.

     The Executive acknowledges and agrees that the remedy at law available to
the Corporation for breach of any of his obligations under this Agreement,
including but not limited to his obligations under Sections 4, 5, and 6 of this
Agreement, would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly, the
Executive acknowledges, consents and agrees that, in addition to any other
rights or remedies which the Corporation may have at law, in equity or under
this Agreement, upon adequate proof of his violation of any such provision of
this Agreement, the Corporation shall be entitled to immediate injunctive relief
and may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage.

     8. Entire Agreement.

        (a) Except as otherwise specifically provided in Subsections (b) and (c)
below, this Agreement is the entire agreement between the parties with respect
to the subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the parties relating thereto and supersedes and
extinguishes any other agreement relating thereto, whether written, oral,
express or implied, between the Parties.

         (b) This Agreement supersedes the Employment Agreement, which shall be
deemed terminated from and after the date hereof without any remaining
obligation of either party thereunder; provided, however, that notwithstanding
the foregoing, the provisions of Paragraphs 9 and 10 of the Employment Agreement
shall not terminate and shall remain in full force and effect in accordance with
their terms. For the avoidance of doubt, (i) the provisions of Paragraph 9 of
the Employment Agreement shall terminate on June 30, 2004, (ii) the provisions
of Paragraph 10(a) of the Employment Agreement shall terminate on the Effective
Date, (iii) the obligations of the Executive set forth in Paragraph 10(b) of the
Employment Agreement shall apply only with respect to (A) any methods,
developments, inventions, processes, discoveries and/or improvements acquired,
conceived of or made, and (B) writings or other materials written or produced,
by the Executive, in each case, during the period beginning July 1, 2000 and
ending on the Effective Date, and (iv) and the provisions of Paragraph 10(c) of
the Employment Agreement shall be deemed to become effective upon the Revocation
Date.

        (c) Except to the extent specifically provided in this Agreement, the
Executive shall not have any rights under the Employment Agreement, the Health
Benefit Plans, the SERP, the Stock Options, the awards with respect to the
Restricted Stock and any other Corporation agreement, plan, policy, program or
other arrangement. For the avoidance of doubt, (i) in the event of any
inconsistency between the terms of this Agreement and the terms of any other
Corporation plan, policy, program or other arrangement, the terms of this
Agreement shall control, (ii) to the extent that any Corporation plan, policy,
program or other arrangement has provisions relating to the reason for
termination of employment, the Executive shall be treated thereunder as having
been terminated by the Corporation "without cause", and (iii) nothing in any
other Corporation plan, policy, program or other arrangement shall be deemed to
provide any payments or benefits that duplicate any payments or benefits
provided hereunder.

     9.  Miscellaneous.

         (a) Notices. Any notice given pursuant to this Agreement to any party
hereto shall be deemed to have been duly given (i) two days after being mailed
by registered or certified mail, return receipt requested or (ii) when hand
delivered (including delivery by a recognized courier service with a signed
acknowledgement of delivery) as follows:

If to the Company:
Arrow Electronics, Inc.
25 Hub Drive
Melville, New York 11747
Attention: Senior Vice President and General Counsel

with a copy to:

Milbank, Tweed, Hadley & Mccloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Facsimile No.: (212) 822-5530
Attn: Howard S. Kelberg, Esq.


If to the Executive:

Francis M. Scricco
428 Harbor Road
Cold Springs Harbor, New York 11724

with a copy to:

Law Offices of Joseph E. Bachelder
780 Third Avenue, 29th Floor
New York, New York 10017
Attention: Joseph E. Bachelder, Esq.

or at such other address as either party shall from time to time designate by
written notice, in the manner provided herein, to the other party hereto.

          (b) Arbitration. (i) Except as otherwise provided herein, any disputes
arising under or in connection with this Agreement shall be resolved by binding
arbitration, to be held in the New York City metropolitan area in accordance
with the commercial arbitration rules and procedures of the American Arbitration
Association.

          (ii) Each party shall appoint one arbitrator, and the two party
appointed arbitrators shall appoint a third arbitrator, who shall serve as the
chairperson of the three-member arbitration panel.

          (iii) Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.

          (iv) Each party shall bear all costs and expenses of such arbitration,
including reasonable attorneys' fees and expenses, except to the extent that the
arbitrators determine that the prevailing party shall be entitled to have its or
his costs paid by the other party. Pending the resolution of any disputes, the
Corporation shall continue payment of all amounts due to the Executive under
this Agreement and all benefits to which the Executive is entitled at the time
the dispute arises.

          (c) Non-Admission of Liability. By entering into this Agreement,
neither party admits, and each specifically denies, any liability, wrongdoing or
violation of any law, statute, regulation or policy, and it is expressly
understood and agreed that this Agreement is being entered into solely for the
purpose of amicably resolving all matters in controversy of any kind whatsoever
between the Corporation and the Executive. Moreover, by signing this Agreement,
the Executive acknowledges he is not aware of any wrongdoing on the part of the
Corporation.

          (d) (i) Corporation Representations and Warranties. The Corporation
represents and warrants that (A) it is fully authorized and empowered to enter
into this Agreement and this Agreement has been duly authorized by the Board
(and, to the extent required, by the appropriate committees of the Board), (B)
the officer signing this Agreement is duly authorized and empowered to do so,
(C) the execution, delivery or performance of its obligations pursuant to this
Agreement will not violate any applicable law, regulation, order, judgment or
decree or any agreement or corporate governance document to which the
Corporation is a party or by which it is bound, (D) it has received all
necessary approvals, if any, of any third party, (E) upon the execution and
delivery of this Agreement by the parties, it shall be a valid and binding
obligation of the Corporation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally and (F) the Board (and, to the extent required, the appropriate
committees of the Board) has taken any and all action which is necessary or
desirable to implement the terms and conditions of this Agreement at or before
the Effective Date.

          (ii) Executives Representations and Warranties. The Executive
represents and warrants that (A) he has read and understands this Agreement, is
fully aware of its legal effect, and has consulted an attorney with respect
thereto, and (B) is entering into this Agreement knowingly and voluntarily for
the purpose of making a full and final settlement of all rights and claims he
may have in connection with his employment or the termination of his employment
with the Corporation.

          (d) Successors and Assigns. (i) This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors, heirs
(in the case of the Executive) and assigns. No rights or obligations of the
Corporation under this Agreement may be assigned or transferred by the
Corporation except that such rights or obligations may be assigned or
transferred pursuant to a merger or consolidation in which the Corporation is
not the continuing entity, or the sale or liquidation of all or substantially
all of the assets of the Corporation, provided that the assignee or transferee
is the successor to all or substantially all of the assets of the Corporation
and such assignee or transferee assumes the liabilities, obligations and duties
of the Corporation, as contained in this Agreement, either contractually or as a
matter of law. The Corporation further agrees that, in the event of a sale or
liquidation of all or substantially all of its assets as described in the
preceding sentence, it shall take whatever action it reasonably can in order to
cause such assignee or transferee to expressly assume the liabilities,
obligations and duties of the Corporation hereunder.

          (ii) No rights or obligations of the Executive under this Agreement
may be assigned or transferred by the Executive other than his rights to
compensation and benefits, which may be transferred only by will or operation of
law or as otherwise provided by the terms of any Corporation agreement, plan,
policy, program or other arrangement. In the event of the Executive's death or a
judicial determination of his incompetence, the separation payments and other
benefits due to the Executive under this Agreement shall be paid to his estate,
legal representative or designated beneficiary or beneficiaries, as the case may
be, and any references in this Agreement to the Executive shall be deemed to
refer, where appropriate, to his estate or other legal representative or to his
designated beneficiary or beneficiaries.

          (e) Taxes. The Executive shall be responsible for the payment of any
and all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with any amounts payable to the Executive under this
Agreement. Notwithstanding any other provision of this Agreement, the
Corporation may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws and regulations.

          (f) Severability. In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and effect.

          (g) Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts and all such counterparts
shall be deemed to be one and the same instrument. Each party hereto confirms
that any facsimile copy of such party's executed counterpart of this Agreement
(or its signature page thereof) shall be deemed to be an executed original
thereof.

          (h) No Offset/Mitigation. The Executive shall be under no obligation
to seek other employment or to become self-employed and there shall be no offset
against amounts due the Executive under this Agreement or otherwise, on account
of any remuneration attributable to any subsequent employment that he may obtain
or on account of any claim that the Corporation or any Affiliated Companies may
have against him.

          (i) Governing Law/Venue. This Agreement shall be governed by, and
construed in accordance with the internal laws of the State of New York, without
regard to principles of conflicts of law.

          (j) Captions/Headings. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

          (k) Amendment/Waiver. This Agreement may not be modified or amended,
nor may any rights under it be waived, otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. Neither the Executive's nor the Corporation's failure to insist
upon strict compliance with any provision hereof shall be deemed to be a waiver
of such provision or any other provision thereof.

          (l)  Availability of Executive. The Executive agrees to make himself
available, at reasonable times and so as not to interfere with any employment,
business or family obligations, to assist the Corporation and its
representatives with the prosecution and defense of any legal proceedings
involving matters of which the Executive may have relevant knowledge. The
Corporation will reimburse the Executive for such reasonable expenses as the
Executive may incur in providing such assistance upon his submission of
appropriate documentation, which shall include a mutually agreeable reasonable
per diem for any time spent in satisfaction of this obligation in excess of 5
days per year.

* * *

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
Effective Date.

ARROW ELECTRONICS, INC.


By:/s/ Robert E. Klatell          
Name: Robert E. Klatell
Title: Executive Vice President

/s/ Francis M. Scricco            


Francis M. Scricco

